MEMORANDUM**
Melinda Ann Bailey appeals the district court’s judgment following her guilty-plea conviction and her 10-month sentence for possession of stolen mail, in violation of 18 U.S.C. § 1708.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Bailey has filed a brief *803stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Bailey has not filed a pro se supplemental brief and the government has not filed an answering brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 88, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir. 2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing). Counsel’s motion to withdraw is granted.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.